Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2018

                                      No. 04-17-00724-CV

                             IN THE INTEREST OF I.P., a child,
                                       Appellant

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02486
                      Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        In this accelerated appeal of the October 31, 2017 order terminating Appellant’s parental
rights, Appellant’s brief was due on December 18, 2017. See TEX. R. APP. P. 38.6(a). We
granted Appellant’s first motion for extension of time to file the brief until January 8, 2018. On
the due date, Appellant filed a second motion for extension of time to file the brief until January
29, 2018. See id. R. 38.6(d).
        Appellant’s second motion is GRANTED. Appellant’s brief is due on January 29, 2018.
See id. Any further motion for extension of time to file Appellant’s brief will be strongly
disfavored. See TEX. R. JUD. ADMIN. 6.2 (directing courts of appeals to dispose of parental
rights termination suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court